DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (“Stitching video streams captured by multi-UAVs with stabilization”, provided on Applicant’s IDS, published 2018). 
Regarding claim 1, He teaches: 
A system for updating continuous image alignment of a reference camera and a match camera, the system comprising: 
one or more processors; (He, Section 3, UAVs are M600 Pros programmed for flight)
and one or more hardware storage devices storing computer-executable instructions that are executable by the one or more processors to configure the system to update continuous image alignment of a reference camera and a match camera and by at least configuring the system to perform the following: (He, Section 3, UAVs are M600 Pros programmed for flight)
identify a previous alignment matrix associated with a previous frame pair captured at one or more previous timepoints by a reference camera and a match camera, wherein the previous alignment matrix is based on visual correspondences between images of the previous frame pair; (He, sections 3.1-2 at frame t the matched keypoints extracted from the current frames and the matched keypoints tracked from the frame before…homography matrices consider begin at 1 frame before the current frame and goes through 2 frames after)
 identify a current matrix associated with a current frame pair captured at one or more current timepoints by the reference camera and the match camera, wherein the current matrix is based on visual correspondences between images of the current frame pair; (He, sections 3.1-2 at frame t the matched keypoints extracted from the current frames and the matched keypoints tracked from the frame before…homography matrices consider begin at 1 frame before the current frame and goes through 2 frames after)
 identify a difference value associated with the reference camera or the match camera relative to the one or more previous timepoints and the one or more current timepoints; (He, Section 3.2 the farther the frame is from the current frame, the less image it has on the current frame, we give a large weight on the homography before and a relatively small weight on the homography current) 
and
 78generate an updated alignment matrix by using the previous alignment matrix, the current matrix, and the difference value as inputs for generating the updated alignment matrix.  (He, Section 3.2 equation 3, takes in the temporal weighting (difference value) and the homographies from prior frames and current frame)

Regarding claim 15, He teaches: 
A method for updating continuous image alignment of a reference camera and a match camera, the method comprising:
 identifying a previous alignment matrix associated with a previous frame pair captured at one or more previous timepoints by a reference camera and a match camera, wherein the previous alignment matrix is based on visual correspondences between images of the previous frame pair; (He, sections 3.1-2 at frame t the matched keypoints extracted from the current frames and the matched keypoints tracked from the frame before…homography matrices consider begin at 1 frame before the current frame and goes through 2 frames after)
 identifying a current matrix associated with a current frame pair captured at one or more current timepoints by the reference camera and the match camera, wherein the current matrix is based on visual correspondences between images of the current frame pair; (He, sections 3.1-2 at frame t the matched keypoints extracted from the current frames and the matched keypoints tracked from the frame before…homography matrices consider begin at 1 frame before the current frame and goes through 2 frames after)
identifying a difference value associated with the reference camera or the match camera relative to the one or more previous timepoints and the one or more current timepoints; (He, Section 3.2 the farther the frame is from the current frame, the less image it has on the current frame, we give a large weight on the homography before and a relatively small weight on the homography current) and
 generating an updated alignment matrix by using the previous alignment matrix, the current matrix, and the difference value as inputs to a function for generating the updated alignment matrix.   (He, Section 3.2 equation 3, takes in the temporal weighting (difference value) and the homographies from prior frames and current frame)

Regarding claim 20, He teaches: 
One or more hardware storage devices storing computer-executable instructions that are executable by one or more processors of a computing system to configure the computing system to update a continuous image alignment of a reference camera and a match camera and by at least configuring the system to perform the following: (He, Section 3, UAVs are M600 Pros programmed for flight)
identify a previous alignment matrix associated with a previous frame pair captured at one or more previous timepoints by a reference camera and a match camera, wherein the previous alignment matrix is based on visual correspondences between images of the previous frame pair; (He, sections 3.1-2 at frame t the matched keypoints extracted from the current frames and the matched keypoints tracked from the frame before…homography matrices consider begin at 1 frame before the current frame and goes through 2 frames after)
identify a current matrix associated with a current frame pair captured at one or more current timepoints by the reference camera and the match camera, wherein the current matrix is based on visual correspondences between images of the current frame pair; (He, sections 3.1-2 at frame t the matched keypoints extracted from the current frames and the matched keypoints tracked from the frame before…homography matrices consider begin at 1 frame before the current frame and goes through 2 frames after)
identify a difference value associated with the reference camera or the match camera relative to the one or more previous timepoints and the one or more current timepoints; (He, Section 3.2 the farther the frame is from the current frame, the less image it has on the current frame, we give a large weight on the homography before and a relatively small weight on the homography current) and
 generate an updated alignment matrix by using the previous alignment matrix, the current matrix, and the difference value as inputs to a function for generating the updated alignment matrix.  (He, Section 3.2 equation 3, takes in the temporal weighting (difference value) and the homographies from prior frames and current frame)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over He as applied to claim 1 above, and further in view of Scales (US 2008/0204361). 
Regarding claim 2, He fails to teach: 
The system of claim 1, wherein the match camera is associated with a head- mounted display (HMD), and wherein the reference camera is associated with a user instrument.
Scales teaches: 
The system of claim 1, wherein the match camera is associated with a head- mounted display (HMD), and wherein the reference camera is associated with a user instrument.  (Scales [0031-32] system includes a heads up display, user looks through goggles and a video source (scope))
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the multi-UAV cameras (as taught by He) with the head mounted display and user device camera (as taught by scales). The inventions lie in the same field of endeavor of multi camera calibration, and Scales was known at  the time of He. The rationale for the substitution is the simple substitution of one multi camera system for another multi camera system yielding the predictable result of video sources captured from multiple cameras for alignment. 

Regarding claim 3, the combination of He and Scales teaches: 
The system of claim 1, wherein the reference camera and the match camera are of a same camera modality.  (Scales [0031-33] system includes a heads up display, user looks through goggles and a video source (scope), control unit receives video feeds from the goggles and the scope)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the multi-UAV cameras (as taught by He) with the head mounted display and user device camera (as taught by scales). The inventions lie in the same field of endeavor of multi camera calibration, and Scales was known at  the time of He. The rationale for the substitution is the simple substitution of one multi camera system for another multi camera system yielding the predictable result of video sources captured from multiple cameras for alignment.

Regarding claim 4, the combination of He and Scales teaches: 
The system of claim 1, wherein the reference camera and the match camera communicate with the system via a wireless link.  (Scales [0034] control unit communicated wirelessly with the goggles and scope)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the multi-UAV cameras (as taught by He) with the head mounted display and user device camera (as taught by scales). The inventions lie in the same field of endeavor of multi camera calibration, and Scales was known at  the time of He. The rationale for the substitution is the simple substitution of one multi camera system for another multi camera system yielding the predictable result of video sources captured from multiple cameras for alignment.

Allowable Subject Matter
Claims 5-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system of claim 1, wherein the current matrix is aligned with the previous alignment matrix using inertial tracking data associated with the reference camera and the match camera. 

Regarding claim 6, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system of claim 1, wherein the difference value comprises a motion value associated with the reference camera or the match camera relative to the one or more previous timepoints and the one or more current timepoints.  
Claims 7-8 depend from claim 6 and are therefore also objected to as dependent upon a rejected base claim. 



Regarding claim 9, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system of claim 1, wherein the difference value comprises a temporal value associated with the reference camera or the match camera relative to the one or more previous timepoints and the one or more current timepoints.  

Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system of claim 1, wherein generating the updated alignment matrix is performed by applying an interpolation function that blends the previous alignment matrix with the current matrix when generating the updated alignment matrix.
Claims 11-12 depend from claim 10 and are therefore also rejected upon a rejected base claim. 

Regarding claim 13, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system of claim 1, wherein the computer-executable instructions are further executable to configure the system to use the updated alignment matrix as a previous alignment matrix for generating a subsequent updated alignment matrix.  



Regarding claim 14, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system of claim 1, wherein the computer-executable instructions are further executable to configure the system to map a set of pixels of a reference frame captured by the reference camera to a corresponding set of pixels of a match frame captured by the match camera using the updated alignment matrix and inertial tracking data associated with the reference camera and the match camera.  

Regarding claim 16, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The method of claim 15, wherein the difference value comprises a motion value associated with the reference camera or the match camera relative to the one or more previous timepoints and the one or more current timepoints.  

Regarding claim 17, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The method of claim 15, wherein the function for generating the updated alignment matrix is an interpolation function that is configured to blend the previous alignment matrix with the current matrix to generate the updated alignment matrix.  




Allowable Subject Matter
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666